WALKER, Chief Justice,
for the Court:
In the Circuit Court of Scott County, Larry Carbins was convicted of armed robbery and sentenced to a prison term of thirty-five (35) years. From that conviction and sentence, he appeals, assigning three (3) errors.
Under the authority of Morea v. State, 329 So.2d 527 (Miss.1976), we hold that this appeal raises no issue which requires discussion, and that the assignments of error are without merit. Hawkins v. State, 488 So.2d 800 (Miss.1986); Burkett v. State, 484 So.2d 1046 (Miss.1986); Tedford v. State, 480 So.2d 531 (Miss.1985); Jordan v. State, 474 So.2d 622 (Miss.1985). The conviction and sentence are affirmed.
AFFIRMED.
ROY NOBLE LEE and HAWKINS, P.JJ., and DAN M. LEE, PRATHER, ROBERTSON, SULLIVAN, ANDERSON and GRIFFIN, JJ., concur.